DETAILED ACTION  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
Claims 16-26 of F. VOGT et al., are pending and subject to second action on the merits.  
Claims 1-15 have been cancelled.
This action is in response to applicant’s amendment filed on 02/01/21.  

Claim Rejections - 35 USC § 112
The rejection of claims 16-27 under 35 USC, 112 second paragraph has been withdraw in view of the amendments to the claims filed on 02/01/2021.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 16-26 under 35 USC, 103, remain in view of the reasons set forth in the previous office action mailed on 10/01/2020.  

Response to Amendment
Applicant's arguments filed on 02/01/2021 have been fully considered but they are not persuasive.   Applicants argue that patent ‘905’, reference of record, fails to teach or suggest compounds where the R3 moiety is a 5 or 6 membered heteroaryl, unlike patent ‘905’ where R3 is pretty much limited to optionally substituted pyridine compound.  Applicants further argue that the compounds and composition of ‘905’ is formulated to treat fungicides as noted in column 2, lines 4-14 and Examples A-F and thus fails to teach or suggest use of the compounds as herbicides.  
Applicant’s arguments is noted however, applicant’s assertion is incorrect because in column 18, lines 47-51, ‘905’ discloses that formulations of the active compounds can be present as formulations with other mixtures such as herbicides.  Applicants should also note that the intended use of a compound or composition is not given any patentable weight.  Moreover, there is no side by side comparison of record to show that the instant compound and/or compositions possesses superior properties than ‘905’.  Furthermore, ‘905’ disclosure of examples using optionally substituted pyridine compounds limit the entire reference to optionally substituted pyridine compounds.  Hence, within the purview of the skilled artisan, and with a reasonable expectation, the instant compound and/or composition can very well be applied as an herbicide barring a showing to the contrary.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        



/Tracy Vivlemore/Primary Examiner, Art Unit 1635